Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-12, and 19-24 are allowed.
The 112(a), 112(b), and 112(d) rejections previously set forth are withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is represented by Lin (Laser-induced porous graphene films from commercial polymers), and Jassby (US PG Pub 2015/0224450).
 	Lin teaches producing porous graphene films from polymers, using pulsed laser irradiation, resulting laser-induced exhibiting high electrical conductivity, useful in electronic devices and energy storage devices.
	Jassby teaches electrically conducting RO membranes for use in water purification and filtration, the membrane formed with carbon nanotubes and forming an electrically conductive composite membrane, and that applied electrical potentials on conductive surfaces can prevent the growth and proliferation of biofilms and biofouling ([0025, 0038]).
	There is no teaching or guidance in the prior art that would lead one of ordinary skill in the art to incorporate the LIG process of Lin into the membrane of Jassby.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777